                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN

In re: Mirna Feliciano
                                                                Case No. 17-29780-svk
                                                                Chapter 13
       Debtor.

                     NOTICE OF MOTION FOR RELIEF FROM AND A
                      MODIFICATION OF THE AUTOMATIC STAY
________________________________________________________________________

       The City of Milwaukee Water Works (“City”), by its attorneys, Grant F. Langley, City

Attorney, by Kevin P. Sullivan, Assistant City Attorney, has filed with the Court requesting an

order be issued granting the City relief from and a modification of the automatic stay imposed by

sec. 362(a) of the Bankruptcy Code on the grounds and for the purposes set forth in the Motion

attached hereto.

       Your rights may be affected. You should read these papers carefully and discuss

them with your attorney, if you have one in this bankruptcy case. (If you do not have an

attorney, you may wish to consult one.)

       If you do not want the Court to enter an order granting the City of Milwaukee a

modification of the automatic stay imposed by sec. 362(a) of the Bankruptcy Code on the

grounds and for the purpose set forth in the motion attached hereto or if you want the Court to

consider your views on the motion, then within fourteen (14) days of the date of this notice, you

or your attorney must send a written objection and a request for a hearing to the Court, at the

following address:

                             Clerk, U.S. Bankruptcy Court
                             Eastern District of Wisconsin
                             U.S. Courthouse, Room 126




              Case 17-29780-svk        Doc 92    Filed 11/07/18      Page 1 of 5
                                    517 East Wisconsin Avenue
                                    Milwaukee, WI 53202-458

Such objection should briefly state the grounds for your objection.

            If you mail your objection and request for a hearing to the Court for filing, you must mail

it early enough so the Court will receive it on or before the date stated above.

            You must also mail a copy to:

                                    Attorney Kevin P. Sullivan
                                    Assistant City Attorney
                                    200 East Wells Street, Suite 800
                                    Milwaukee, WI 53202

            Additionally, you must attend the hearing on this matter, if any, that will be held at a date

and time to be determined by the Court, notice of which will be sent to you.

            If you or your attorney do not take these steps, the Court may determine that you do not

oppose the relief sought in the attached motion and may enter an order granting that relief.

            Dated at Milwaukee, Wisconsin this 7th day of November, 2018.


                                                         GRANT F. LANGLEY
                                                          City Attorney

                                                          /s/KEVIN P. SULLIVAN
                                                          Assistant City Attorney
                                                          State Bar No. 1005718
                                                          Attorneys for City of Milwaukee




Drafted by:
Kevin P. Sullivan
Assistant City Attorney
200 East Wells Street, Suite 800
Milwaukee, WI 53202
414-286-2601
ksulli@milwaukee.gov




                         Case 17-29780-svk   Doc 92    Filed 11/07/18       Page 2 of 5
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN


In re: Mirna Feliciano
                                                                   Case No. 17-29780-svk
                                                                   Chapter 13
               Debtor.
________________________________________________________________________
           MOTION FOR RELIEF FROM AND A MODIFICATION
                       OF THE AUTOMATIC STAY
________________________________________________________________________

        The City of Milwaukee Water Works (“City”), by its attorneys, Grant F. Langley, City

Attorney, by Kevin P. Sullivan, Assistant City Attorney, moves the Court for an order granting a

modification of the automatic stay imposed by sec. 362(a) of the Bankruptcy Code, to permit the

City to utilize the statutory provisions contained in Wis. Stat. Sec. 66.0809 to seek collection of

post-petition, delinquent obligations for municipal services in respect of property owned and/or

occupied by the debtor. In support of such motion, the City alleges and shows to the Court as

follows:

        1.     Debtor filed his bankruptcy petition in this case on October 3, 2017.

        2.     Subsequent to the date of the bankruptcy filing, the City has provided water,

sewer and other municipal services (“Services”) to 4904-06 N. 108th Street, Milwaukee,

Wisconsin (the “Property”), which is owned and/or occupied by debtor.

        3.     As of the date hereof, the total billed and unpaid, delinquent amount owed City in

respect of the post-petition Services provided the Property is $416.70. This post-petition

obligation is due and payable in full immediately and debtor has refused City’s demand to pay

same.




               Case 17-29780-svk       Doc 92     Filed 11/07/18       Page 3 of 5
            4.           Wis. Stat. § 66.0809(3) authorizes a Wisconsin municipal utility, such as the City

of Milwaukee Water Works, to collect unpaid charges each year utilizing a process by which

“the arrears and penalty will be levied as a tax against the lot or parcel of real estate to which

utility service was furnished and for which payment is delinquent.”

            5.           Wis. Stat. § 62.69(2) sets forth the procedures to be utilized by Milwaukee Water

Works to certify such unpaid charges to the City Comptroller for inclusion in the 2018 tax roll.

            6.           To the extent the Property constitutes property of the bankruptcy estate, City

petitions this court to modify the automatic stay in order to permit utilization of City’s statutory

rights under Wis. Stat. §§ 62.69(2)(f) and 66.0809(3).

            7.           Should the automatic stay be so modified, pursuant to Wis. Stat. §§ 62.69(2)(f)

and 66.0809(3), and the unpaid and delinquent amounts due for post-petition Services will be

added to the 2018 real estate tax bill for the Property.

            WHEREFORE, the City requests that the automatic stay be modified with respect to the

Property pursuant to § 362(d) of the Bankruptcy Code to permit City to utilize the statutory

provisions of Wis. Stat. §§ 62.69(2)(f) and 66.0809(3) to seek collection of unpaid, post-petition

obligations of debtor for the Services provided the Property.

            Dated and signed at Milwaukee, Wisconsin this 7th day of November, 2018.

                                                              GRANT F. LANGLEY
                                                              City Attorney
                                                              /s/ KEVIN P. SULLIVAN
                                                              Assistant City Attorney
                                                              State Bar No. 1005718
                                                              Attorneys for City of Milwaukee
Drafted by:
Kevin P. Sullivan
Assistant City Attorney
200 East Wells Street, Suite 800
Milwaukee, WI 53202
414-286-2601
ksulli@milwaukee.gov
1048-2018-1617:254685




                         Case 17-29780-svk       Doc 92    Filed 11/07/18      Page 4 of 5
                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF WISCONSIN


In re: Mirna Feliciano
                                                                    Case No. 17-29780-svk
                                                                    Chapter 13
            Debtor.

                                       CERTIFICATE OF SERVICE
________________________________________________________________________

            I hereby certify that on this 7th day of November, 2018, I served via U.S. mail an Notice

of Motion and Motion and a Modification of the Automatic Stay, addressed to:

(Debtor)                                              (Attorney)
Mirna Feliciano                                       Paul A. Strouse
4906 N. 108th Street                                  Strouse Law Offices
Milwaukee, WI 53225                                   413 N. 2nd Street
                                                      Suite 150
                                                      Milwaukee, WI 53203




                                                      (Trustee)
                                                      Rebecca R. Garcia
                                                      Chapter 13 Trustee
                                                      PO Box 3170
                                                      Oshkosh, WI 54903-3170


                                                         /s/ KEVIN P. SULLIVAN
                                                         Assistant City Attorney
                                                         Attorney for the City of Milwaukee
Drafted by:
Kevin P. Sullivan
Assistant City Attorney
200 East Wells Street, Suite 800
Milwaukee, WI 53202
414-286-2601
ksulli@milwaukee.gov




                         Case 17-29780-svk   Doc 92    Filed 11/07/18    Page 5 of 5
